Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

The final office action filed on April 7, 2021 is withdrawn. This office action replaces the final office action.
The amendment filed on March 15, 2021 has been considered.

Claim Objections

Claim 7 is objected to because of the following informalities:
Claim 7, “monitor the dispensed amount of the at least one chemical to within ±0.1 gallons or smaller volume increments” is inconsistent with the specification (see specification, paragraph 0072, lines 6-7) and should have been read – monitoring and adjusting flow rates to within +/-0.1 gallons or smaller volume increments.
Appropriate correction is required.

Claim Rejections - 35 USC §103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new 
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sanville et al. (US 2004/0220844) in view of Turner et al. (US 5,014,211) and Newman (US 2003/0183382).

Regarding claims 1 and 21, Sanville et al. discloses a system and method (Abstract), comprising:
	a positioning system (510);
	a chemical delivery site (chemical usage facility, Abstract, lines 1-3);
	a chemical delivery system (chemical dispense system, Abstract, line 3) comprising a meter (level sensors, paragraph 0038, lines 7-12);
	a communication interface (communication device 420 and server 422, Fig. 4);
	a controller (controller of PDA, paragraph 0066, line 10) comprising at least one processor and a memory (implied by software in PDA, paragraph 0066, lines 10-12), wherein the at least one processor executes program instructions stored in the memory so as to carry out operations (paragraph 0053, lines 10-12), the operations comprising:

		causing the chemical delivery system to dispense at least one chemical at the chemical delivery site (Abstract, lines 2-4; or implied by chemical product to be delivered, paragraph 0067, lines 17-18);
		transmitting, to a server (22) via the communication interface (420), information indicative of the chemical delivery site (server 422 may receive an alarm indicating low chemical levels at a specified facility, paragraph 0053, lines 17-19), the at least one chemical (server 422 may receive an alarm indicating low chemical levels at a specified facility, paragraph 0053, lines 17-19).

However, Sanville et al. does not disclose receiving, from the meter, information indicative of a dispensed amount of the at least one chemical.

Turner et al. discloses receiving, from the meter, information indicative of a dispensed amount of the at least one chemical (column 7, lines 20-23).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Sanville et al. with a meter as disclosed by Turner et al. for the purpose of determining a dispensed amount of the at least one chemical.



Newman discloses outputting a dispensed amount of the at least one chemical (output 98 of computer-based system 78 displayed the dispensed amount of the at least one chemical, Fig. 3). It would have been obvious to transmit, to a server via the communication interface, a dispensed amount of the at least one chemical to convey the dispensing information to a user/client.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Sanville et al. with transmitting to a server via the communication interface, a dispensed amount of the at least one chemical as disclosed by Newman for the purpose of conveying the dispensing information to a user/client.

Regarding claim 2, Sanville et al. does not disclose the chemical delivery site comprises at least one of: an oil well, a natural gas well, an oil stripper well, or a natural gas stripper well. 

Newman discloses a chemical delivery site comprises at least one of: an oil well (paragraph 0027, lines 10-13; paragraph 0004, line 1).



While Newman does not disclose at least one of: a natural gas well, an oil stripper well, or a natural gas stripper well, the elements are recited in the alternative form, thus, they are optional elements.
 
Regarding claim 3, Sanville et al. discloses a mobile delivery vehicle (delivery vehicle, Abstract, lines 1-2), wherein the chemical delivery system is coupled to the mobile delivery vehicle (implied by implied by chemical product to be delivered, paragraph 0067, lines 17-18). 

However, Sanville et al. does not expressly disclose the meter is coupled to the mobile delivery vehicle.
 
As discussed above, Turner et al. discloses receiving, from the meter, information indicative of a dispensed amount of the at least one chemical (column 7, lines 20-23). Thus, it would have been obvious to couple the meter to the mobile delivery vehicle, for metering the dispensed amount of the at least one chemical.



Regarding claim 4, Sanville et al. discloses the mobile delivery vehicle comprises at least one of: a tanker truck, a delivery truck (350, Fig. 3). 

While Sanville et al. does discloses the mobile delivery vehicle comprises at least one of: an aerial delivery vehicle, or a water-borne delivery vehicle, the elements are recited in the alternative form, thus, they are optional elements.

Regarding claim 5, Sanville et al. discloses a mobile computing device, wherein at least a portion of the controller is coupled to the mobile computing device (controller of PDA). 
 
Regarding claim 6, Sanville et al. discloses the mobile computing device comprises at least one of: a tablet computer (PDA, see Merriam-Webster definition of PDA), a smartphone (PDA, see Merriam-Webster definition of PDA). 

While Sanville et al. does not disclose the mobile computing device comprises at least one of: a laptop computer, the element is recited in the alternative form; thus, the element is optional.

Regarding claim 7, Sanville et al. does not disclose the meter is operable to monitor the dispensed amount of the at least one chemical to within +/-.0.1 gallons or smaller increments.

Turner et al. discloses the meter is operable to monitor the dispensed amount of the at least one chemical (column 7, lines 20-22) and adjust the flow rate (column 7, lines 23-26).

It has been held that where the general conditions of the claim are disclosed by Turner et al., discovering the optimum or workable ranges involves only routine skill in the art (see In re Einstein, 8 USPQ 167) for the purpose of adjusting the flow rate to within +/-.0.1 gallons or smaller increments.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Sanville et al. with adjusting the flow rate to within +/-.0.1 gallons or smaller increments as suggested by Turner et al. for the purpose of metering the dispensed amount of the at least one chemical.

Response to Arguments

Applicant’s arguments with respect to claim(s) 1-7 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference 
Claims 1-7 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sanville et al. (US 2004/0220844) in view of Turner et al. (US 5,014,211) and Newman (US 2003/0183382), as discussed above.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).